
	
		II
		Calendar No. 211
		110th CONGRESS
		1st Session
		S. 535
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Dodd (for himself,
			 Mr. Leahy, Mr.
			 Schumer, Ms. Landrieu,
			 Mrs. McCaskill, Mr. Cochran, Mr.
			 Alexander, Mr. Kennedy,
			 Mr. Specter, Mr. Hatch, Mr.
			 Cardin, Mr. Durbin,
			 Mr. Whitehouse, Mr. Cornyn, Mr.
			 Biden, and Mr. Obama)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 20, 2007
			 Reported by Mr. Leahy,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish an Unsolved Crimes Section in the Civil
		  Rights Division of the Department of Justice, and an Unsolved Civil Rights
		  Crime Investigative Office in the Civil Rights Unit of the Federal Bureau of
		  Investigation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emmett Till Unsolved Civil Rights
			 Crime Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that all authorities with jurisdiction, including the Federal Bureau
			 of Investigation and other entities within the Department of Justice,
			 should—
			(1)expeditiously
			 investigate unsolved civil rights murders, due to the amount of time that has
			 passed since the murders and the age of potential witnesses; and
			(2)provide all the
			 resources necessary to ensure timely and thorough investigations in the cases
			 involved.
			3.DefinitionsIn this Act:
			(1)Chief
			 investigatorThe term Chief Investigator means the
			 Chief Investigator of the Unit.
			(2)Criminal civil
			 rights statutesThe term criminal civil rights
			 statutes means—
				(A)section 241 of
			 title 18, United States Code (relating to conspiracy against rights);
				(B)section 242 of
			 title 18, United States Code (relating to deprivation of rights under color of
			 law);
				(C)section 245 of
			 title 18, United States Code (relating to federally protected
			 activities);
				(D)sections 1581 and
			 1584 of title 18, United States Code (relating to involuntary servitude and
			 peonage);
				(E)section 901 of the
			 Fair Housing Act (42 U.S.C. 3631);
			 and
				(F)any other Federal
			 law that—
					(i)was in effect on
			 or before December 31, 1969; and
					(ii)the Criminal
			 Section of the Civil Rights Division of the Department of Justice enforced,
			 prior to the date of enactment of this Act.
					(3)OfficeThe
			 term Office means the Unsolved Civil Rights Crime Investigative
			 Office established under section 5.
			(4)DeputyThe
			 term Deputy means the Deputy for the Unsolved Civil Rights Era
			 Crimes Unit.
			(5)UnitThe
			 term Unit (except when used as part of the term Criminal
			 Section) means the Unsolved Civil Rights Era Crimes Unit established
			 under section 4.
			4.Establishment of
			 Section in civil rights division
			(a)In
			 GeneralThere is established in the Criminal Section of the Civil
			 Rights Division of the Department of Justice an Unsolved Civil Rights Era
			 Crimes Unit. The Unit shall be headed by a Deputy for the Unsolved Civil Rights
			 Era Crimes Unit.
			(b)Responsibility
				(1)In
			 generalNotwithstanding any other provision of Federal law, and
			 except as provided in section 5, the Deputy shall be responsible for
			 investigating and prosecuting violations of criminal civil rights statutes, in
			 cases in which a complaint alleges that such a violation—
					(A)occurred not later
			 than December 31, 1969; and
					(B)resulted in a
			 death.
					(2)Coordination
					(A)Investigative
			 activitiesIn investigating a complaint under paragraph (1), the
			 Deputy shall coordinate investigative activities with State and local law
			 enforcement officials.
					(B)VenueAfter
			 investigating a complaint under paragraph (1), or receiving a report of an
			 investigation conducted under section 5, if the Deputy determines that an
			 alleged practice that is a violation of a criminal civil rights statute
			 occurred in a State, or political subdivision of a State, that has a State or
			 local law prohibiting the practice alleged and establishing or authorizing a
			 State or local law enforcement official to grant or seek relief from such
			 practice or to institute criminal proceedings with respect to the practice on
			 receiving notice of the practice, the Deputy shall consult with the official
			 regarding the appropriate venue for the case involved.
					(3)ReferralAfter
			 investigating a complaint under paragraph (1), or receiving a report of an
			 investigation conducted under section 5, the Deputy shall refer the complaint
			 to the Criminal Section of the Civil Rights Division, if the Deputy determines
			 that the subject of the complaint has violated a criminal civil rights statute
			 in the case involved but the violation does not meet the requirements of
			 subparagraph (A) or (B) of paragraph (1).
				(c)Study and
			 Report
				(1)StudyThe
			 Deputy shall annually conduct a study of the cases under the jurisdiction of
			 the Deputy or under the jurisdiction of the Chief Investigator and, in
			 conducting the study, shall determine the cases—
					(A)for which the
			 Deputy has sufficient evidence to prosecute violations of criminal civil rights
			 statutes; and
					(B)for which the
			 Deputy has insufficient evidence to prosecute those violations.
					(2)ReportNot
			 later than September 30 of 2007 and of each subsequent year, the Deputy shall
			 prepare and submit to Congress a report containing the results of the study
			 conducted under paragraph (1), including a description of the cases described
			 in paragraph (1)(B).
				5.Establishment of
			 Office in Federal Bureau of Investigation
			(a)In
			 GeneralThere is established in the Civil Rights Unit of the
			 Federal Bureau of Investigation of the Department of Justice an Unsolved Civil
			 Rights Crime Investigative Office. The Office shall be headed by a Deputy
			 Investigator.
			(b)Responsibility
				(1)In
			 generalIn accordance with an agreement established between the
			 Deputy Investigator and the Deputy, the Deputy Investigator shall be
			 responsible for investigating violations of criminal civil rights statutes, in
			 cases described in section 4(b).
				(2)Coordination
					(A)Investigative
			 activitiesIn investigating a complaint under paragraph (1), the
			 Deputy Investigator shall coordinate the investigative activities with State
			 and local law enforcement officials.
					(B)ReferralAfter
			 investigating a complaint under paragraph (1), the Deputy Investigator
			 shall—
						(i)determine whether
			 the subject of the complaint has violated a criminal rights statute in the case
			 involved; and
						(ii)refer the
			 complaint to the Deputy, together with a report containing the determination
			 and the results of the investigation.
						(C)ResourcesThe
			 Federal Bureau of Investigation, in coordination with the Department of
			 Justice, Civil Rights Division, shall have discretion to re-allocate
			 investigative personnel to jurisdictions to carry out the goals of this
			 section.
					6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act $10,000,000 for fiscal year 2008 and each subsequent fiscal year through
			 2017. These funds shall be allocated by the Attorney General to the Unsolved
			 Civil Rights Era Crime Unit of the Department of Justice and the Civil Rights
			 Unit of the Federal Bureau of Investigation in order to advance the purposes
			 set forth in this Act.
			(b)Additional
			 appropriationsAny funds appropriated under this section shall
			 consist of additional appropriations for the activities described in this Act,
			 rather than funds made available through reductions in the appropriations
			 authorized for other enforcement activities of the Department of
			 Justice.
			(c)Community
			 Relations Service of the Department of JusticeIn addition to any amounts authorized to be
			 appropriated under title XI of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000h et seq.), there are authorized to be
			 appropriated to the Community Relations Service of the Department of Justice
			 $1,500,000 for fiscal year 2008 and each subsequent fiscal year, to enable the
			 Service (in carrying out the functions described in title X of such Act (42
			 U.S.C. 2000g et seq.)) to provide technical assistance by bringing together law
			 enforcement agencies and communities in the investigation of violations of
			 criminal civil rights statutes, in cases described in section 4(b).
			7.SunsetSections 1 through 6 of this Act shall
			 expire at the end of fiscal year 2017.
		8.Authority of
			 Inspectors GeneralTitle
			 XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5779 et seq.) is amended by
			 adding at the end the following:
			
				3703.Authority of
				Inspectors General
					(a)In
				generalAn Inspector General
				appointed under section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C.
				App.) may authorize staff to assist the National Center for Missing and
				Exploited Children—
						(1)by conducting
				reviews of inactive case files to develop recommendations for further
				investigations; and
						(2)by engaging in
				similar activities.
						(b)Limitations
						(1)PriorityAn
				Inspector General may not permit staff to engage in activities described in
				subsection (a) if such activities will interfere with the duties of the
				Inspector General under the Inspector General Act of 1978 (5 U.S.C.
				App.).
						(2)FundingNo
				additional funds are authorized to be appropriated to carry out this
				section.
						.
		
	
		1.Short titleThis Act may be cited as the
			 Emmett Till Unsolved Civil Rights
			 Crime Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that all authorities with jurisdiction, including the Federal Bureau
			 of Investigation and other entities within the Department of Justice,
			 should—
			(1)expeditiously investigate
			 unsolved civil rights murders, due to the amount of time that has passed since
			 the murders and the age of potential witnesses; and
			(2)provide all the resources
			 necessary to ensure timely and thorough investigations in the cases
			 involved.
			3.Deputy Chief in the
			 Criminal Section of the Civil Rights Division
			(a)In
			 GeneralThe Attorney General shall designate a Deputy Chief in
			 the Criminal Section of the Civil Rights Division of the Department of
			 Justice.
			(b)Responsibility
				(1)In
			 generalThe Deputy Chief shall be responsible for investigating,
			 prosecuting, and coordinating the investigation and prosecution of violations
			 of criminal civil rights statutes, in cases in which a complaint alleges that
			 such a violation occurred not later than December 31, 1969, and resulted in a
			 death.
				(2)CoordinationIn
			 investigating a complaint under paragraph (1), the Deputy Chief may coordinate
			 investigative activities with State and local law enforcement officials.
				(c)Study and
			 Report
				(1)StudyThe
			 Attorney General shall annually conduct a study of the cases under the
			 jurisdiction of the Deputy Chief or under the jurisdiction of the Supervisory
			 Special Agent described in section 4 and, in conducting the study, shall
			 determine—
					(A)the number of open
			 investigations within the Department of Justice of violations of criminal civil
			 rights statutes described in subsection (b)(1);
					(B)the number of cases
			 described in subsection (b)(1)—
						(i)for the first study under
			 this subsection, that were opened pursuant to this Act since the date of
			 enactment of this Act; and
						(ii)for each subsequent
			 study, that were opened pursuant to this Act since the previous study under
			 this subsection;
						(C)the number of unsealed
			 Federal cases involving such violations for which charges were filed within the
			 study period, and the case names, the jurisdictions in which the charges were
			 filed, and the dates the charges were filed;
					(D)(i)the number of cases
			 involving such violations that were referred by the Department of Justice to a
			 State or local law enforcement agency or prosecutor within the study period,
			 the number of such cases that resulted in State or local charges being filed,
			 the jurisdictions in which the charges were filed, and the dates the charges
			 were filed; and
						(ii)the case names for any
			 unsealed Federal cases in which actions by State and local law enforcement
			 officials have left demonstratively unvindicated the Federal interest in the
			 investigation and prosecution of incidents relating to criminal civil rights
			 statutes, and the reasons for any related decisions by Federal officials not to
			 coordinate investigation and prosecution with the State and local
			 officials;
						(E)the number of cases
			 involving such violations that were closed within the study period without
			 Federal prosecution, the case names of such cases that were unsealed Federal
			 cases, the dates the cases described in this subparagraph were closed, and the
			 relevant Federal statutes;
					(F)the number of attorneys
			 who worked, in whole or in part, on any case described in subsection (b)(1);
			 and
					(G)the number of
			 applications submitted for grants under section 5, the number of awards of such
			 grants, and the purposes for which the grant amounts were expended.
					(2)ReportNot
			 later than the day that is 6 months after the date of enactment of this Act,
			 and that day of each year thereafter, the Attorney General shall prepare and
			 submit to Congress a report containing the results of the study conducted under
			 paragraph (1).
				4.Supervisory special
			 agent in the Civil Rights Unit of the Federal Bureau of Investigation
			(a)In
			 GeneralThe Attorney General shall designate a Supervisory
			 Special Agent in the Civil Rights Unit of the Federal Bureau of Investigation
			 of the Department of Justice.
			(b)Responsibility
				(1)In
			 generalThe Supervisory Special Agent shall be responsible for
			 investigating violations of criminal civil rights statutes, in cases described
			 in section 3(b)(1).
				(2)CoordinationIn
			 investigating a complaint under paragraph (1), the Supervisory Special Agent
			 may coordinate the investigative activities with State and local law
			 enforcement officials.
				5.Grants to State and
			 local law enforcement
			(a)In
			 generalThe Attorney General may award grants to State or local
			 law enforcement agencies for expenses associated with the investigation and
			 prosecution of violations of State or local laws that are similar to the
			 Federal criminal civil rights statutes.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2008 through 2017.
			6.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Attorney
			 General, for the purpose of carrying out the activities described in sections 3
			 and 4, in addition to any other another amounts authorized to be appropriated
			 for that purpose, $10,000,000 for each of fiscal years 2008 through 2017. The
			 Attorney General shall allocate funds described in this subsection to the
			 Deputy Chief described in section 3 and the Supervisory Special Agent described
			 in section 4 to advance that purpose.
			(b)Community Relations
			 Service of the Department of JusticeIn addition to any amounts authorized to be
			 appropriated under title XI of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000h et seq.), there are authorized to be
			 appropriated to the Community Relations Service of the Department of Justice
			 $1,500,000 for fiscal year 2008 and each subsequent fiscal year, to enable the
			 Service (in carrying out the functions described in title X of such Act (42
			 U.S.C. 2000g et seq.)) to provide technical assistance by bringing together law
			 enforcement agencies and communities in the investigation of violations of
			 criminal civil rights statutes, in cases described in section 3(b)(1).
			7.DefinitionIn this Act, the term criminal civil
			 rights statutes means—
			(1)section 241 of title 18,
			 United States Code (relating to conspiracy against rights);
			(2)section 242 of title 18,
			 United States Code (relating to deprivation of rights under color of
			 law);
			(3)section 245 of title 18,
			 United States Code (relating to federally protected activities);
			(4)sections 1581 and 1584 of
			 title 18, United States Code (relating to involuntary servitude and
			 peonage);
			(5)section 901 of the
			 Fair Housing Act (42 U.S.C. 3631);
			 and
			(6)any other Federal law
			 that—
				(A)was in effect on or
			 before December 31, 1969; and
				(B)the Criminal Section of
			 the Civil Rights Division of the Department of Justice enforced, prior to the
			 date of enactment of this Act.
				8.SunsetSections 2 through 7 of this Act shall
			 expire at the end of fiscal year 2017.
		9.Authority of Inspectors
			 GeneralTitle XXXVII of the
			 Crime Control Act of 1990 (42 U.S.C. 5779 et seq.) is amended by adding at the
			 end the following:
			
				3703.Authority of
				Inspectors General
					(a)In
				generalAn Inspector General
				appointed under section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C.
				App.) may authorize staff to assist the National Center for Missing and
				Exploited Children—
						(1)by conducting reviews of
				inactive case files to develop recommendations for further investigations;
				and
						(2)by engaging in similar
				activities.
						(b)Limitations
						(1)PriorityAn
				Inspector General may not permit staff to engage in activities described in
				subsection (a) if such activities will interfere with the duties of the
				Inspector General under the Inspector General Act of 1978 (5 U.S.C.
				App.).
						(2)FundingNo
				additional funds are authorized to be appropriated to carry out this
				section.
						.
		Amend the title so as to read:
	 A bill to provide for the investigation of certain unsolved civil rights
	 crimes, and for other purposes..
	
		June 20, 2007
		Reported with an amendment and an amendment to the
		  title
	
